Citation Nr: 0948791	
Decision Date: 12/29/09    Archive Date: 01/13/10

DOCKET NO.  08-18 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel

INTRODUCTION

The appellant is the surviving spouse of the Veteran who 
served on active duty from November 1943 to May 1946 and from 
November 1948 to February 1950.  The Veteran died in 
September 1982.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from a February 2007 
rating decision by the Portland, Oregon Department of 
Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  It is reasonably shown that the Veteran may have had some 
exposure to asbestos during service.

2.  The cause of the Veteran's death listed on his death 
certificate was multiple thrombotic pulmonary emboli (blood 
clots); due to thrombosis of veins of the leg; adenocarcinoma 
of the lung with multiple metastasis was listed as an 
underlying cause.

3.  Blood clots and lung cancer were not manifested in 
service; lung cancer was not manifested in the first year 
following the Veteran's discharge from service; and the 
Veteran's death-causing disease is not shown to have been 
related to his service, to include as due to his exposure to 
asbestos therein.  

4.  During his lifetime the Veteran had not established 
service-connection (and was not receiving, or entitled to 
receive, compensation) for any disability.





CONCLUSIONS OF LAW

1.  Service connection for the cause of the Veteran's death 
is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312 (2009).

2.  The legal requirements for establishing entitlement to 
DIC under 38 U.S.C.A. § 1318 are not met.  38 U.S.C.A. § 1318 
(West 2002); 38 C.F.R. § 3.22 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 U.S.C.A. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is  
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008; 73 Fed. Reg. 23353 (April 30, 
2008)).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice in claims for DIC must include: (1) a 
statement of the conditions, if any, for which a veteran was 
service- connected at the time of his death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected disability; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service-connected.

The appellant was advised by an August 2006 letter of the 
evidence necessary to substantiate her claim, the evidence VA 
was responsible for providing, and the evidence she was 
responsible for providing.  The August 2006 letter provided 
an explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  While she did not receive notice of how 
to substantiate a DIC claim based on a previously service 
connected disability, she is not prejudiced by such notice 
defect, as the Veteran had not established service connection 
for any disability during his lifetime (and did not have a 
claim pending when he died).  The appellant has had ample 
opportunity to respond/supplement the record, and is not 
prejudiced by any technical notice defect that may have 
occurred earlier in the process.  [While she was not advised 
of the criteria governing effective dates of awards, she is 
not prejudiced by such notice defect, as effective date 
criteria have no significance unless a claim is allowed, and 
this decision does not do so.]

Notice to the appellant did not include what was necessary to 
substantiate a claim for benefits under § 1318.  However, the 
Court has held that the statutory and regulatory provisions 
pertaining to VA's duty to notify and to assist do not apply 
to a claim if resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  The facts in this matter are not in dispute.  
Resolution of the appeal is dependent on application of 
governing law and regulation to the facts shown.  Moreover, 
the Court has held that a failure to comply with the notice 
requirement of the VCAA is not prejudicial to the claimant 
if, based on the facts alleged, no entitlement exists.  See 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).
The Veteran's pertinent service and post-service treatment 
records have been secured.  The RO obtained a VA medical 
advisory opinion in January 2007.  The appellant has not 
identified any pertinent evidence that remains outstanding, 
and in  December 2006 correspondence stated that she had no 
additional evidence to submit.  VA's duty to assist is met.

II.	Factual Background, Legal Criteria and Analysis

Initially, the Board notes all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence where appropriate, and the analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claims.

Cause of the Veteran's death:

At the outset, the Board notes that the Veteran was served as 
a diesel mechanic on board naval vessels during World War II, 
and soon thereafter.  By virtue of his duties in service, in 
may reasonably be conceded that he had some exposure to 
asbestos during service.

The certified cause of his death was multiple clots due to 
thrombosis of veins of the leg; adenocarcinoma of the lung 
with multiple metastasis was listed as an underlying cause.  
During his lifetime, he had not established service 
connection for any disability.  

The Veteran's service treatment records (STRs) contain no 
mention of blood clots or lung (or any other) cancer.  On 
service separation examination, clinical evaluation of all 
systems was normal.  A chest X-ray was negative.

August to September 1982 postservice treatment records (to 
include terminal hospitalization records) show the Veteran 
had a history of heavy cigarette use (nearly 38 years).  They 
do not show treatment or diagnosis of asbestosis.  A 
September 1982 autopsy report shows a diagnosis of primary 
adenocarcinoma in the right lung.

On a December 2006 asbestos exposure questionnaire, the 
appellant noted that the Veteran was treated for asbestos 
exposure (she indicated that medical records of such were 
already associated with the claims file).  She also stated 
that the Veteran had a pack per day cigarette smoking history 
(and that he quit several times and sometimes smoked only 3 
to 4 cigarettes a day).

On January 2007 VA medical chart review, the consulting 
provider noted that the Veteran's admitting (August 24, 1982) 
chest X-ray indicated probable bronchopneumonia, and that 
there was no mention of pleural calcifications.  A repeat 
chest X-ray on August 30 found pneumonia with a small pleural 
effusion on the right, and a questionable pleural-based 
nodule in the right upper lobe.  An August 31 chest X-ray 
indicated persistent consolidation of the right lung and 
evidence of chronic obstructive pulmonary disease.  The 
consulting physician discussed the Veteran's hospital course, 
noting that he died on September [redacted], 1982.  The physician 
noted that he reviewed the autopsy report and that throughout 
the autopsy there was no mention of calcifications of the 
pleura or within the primary adenocarcinoma lesion in the 
right lung.  It was also noted that microscopic assessments 
confirmed the diagnosis of adenocarcinoma of the lung, and 
that there was no evidence on microscopic slides of pulmonary 
asbestosis or foci.

The consulting physician concluded:
"Cigarette smoking is the strongly predominant cause of 
adenocarcinoma of the lung, causing 10-30 fold increased 
likelihood over non-smokers.  Among numerous other 
factors which may increase the likelihood of lung cancer 
is asbestos.  The factors considered in this case 
included:  the very heavy smoking history; the fact that 
the [V]eteran, although a machinist's mate, worked 
largely with diesel engines, therefore not involved in 
the severe asbestos use found in steam generation units; 
and the fact that there were NO findings suggestive of 
asbestosis either on chest X-ray or at autopsy.  It is 
LESS likely than not, that asbestos contributed 
significantly to the [V]eteran's cause of death, which 
was: adenocarcinoma of the right lung with wide 
metastases and hypercoagulability and terminal pulmonary 
emboli."

A disability may be service-connected if it resulted from 
injury or disease incurred or aggravated in line of duty in 
the active military, naval, or air service.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Malignant tumors (lung cancer, e.g.) may be service connected 
on a presumptive basis as chronic disease if they become 
manifest to a compensable degree in the first year following 
a veteran's discharge from active duty.  38 U.S.C.A. §§ 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

With respect to claims involving asbestos exposure, there is 
no specific statutory guidance, nor has the Secretary of VA 
promulgated any regulations in regard to such claims.  
However, VA has issued a circular on asbestos-related 
diseases, which has been incorporated into the VA 
Adjudication Procedure Manual.  See DVB CIRCULAR 21-88-8, 
Asbestos-Related Diseases (May 11, 1988); VA Adjudication  
Procedure Manual Rewrite M21-1MR, IV.ii.2.C.9.  The 
provisions stipulate that VA must determine whether military 
records demonstrate evidence of asbestos exposure during 
service, develop whether there was pre-service and/or post- 
service occupational and other asbestos exposure, and 
determine whether there is a relationship between asbestos 
exposure and the claimed disease.  The Board notes that there 
has been substantial compliance with the guidelines provided.  
Inasmuch as the medical evidence indicates that the death-
causing disabilities were not asbestos-exposure related, 
development as to the degree of asbestos exposure in service, 
vs. any pre, or post, service asbestos exposure is not 
necessary.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

The Veteran's STRs do not show that blood clots or lung 
cancer (the listed causes of his death) were manifested in 
service, or that lung cancer was manifest in his first year 
postservice.  Consequently, service connection for the cause 
of the Veteran's death on the basis that a death-causing 
disease became manifest in service, or on a presumptive basis 
(for lung cancer as a chronic disease under 38 U.S.C.A. 
§ 1112) is not warranted.  

Furthermore, there is no competent (medical) evidence of 
record that suggests that a listed cause of the Veteran's 
death might have somehow otherwise been related to the 
Veteran's service (to include as due to asbestos exposure 
therein).  The appellant has not submitted any medical 
opinion, treatise, or other competent evidence to the effect 
that the Veteran's lung cancer might have been related to his 
service, or an event (such a asbestos exposure) therein.  The 
only competent (medical opinion) evidence of record that 
specifically addresses this matter, the January 2007 opinion 
of a consulting VA physician who reviewed the record, is 
essentially to the effect that the Veteran's death-causing 
illnesses were unrelated to service/asbestos exposure 
therein.  The opinion (as reflected by the provider's 
explanation) was based on a thorough review of the record; 
was supported by citation to supporting factual evidence 
(including that diagnostic studies which would have uncovered 
findings related to asbestos-related disease were silent for 
such); and was by a physician who presumably is qualified to 
offer the opinion.  Consequently, it is probative evidence in 
the matter.  As there is no competent (medical) evidence to 
the contrary, it is persuasive.  Hence, service connection 
for the cause of the Veteran's death on the basis that the 
primary causes of his death were service-connected is not 
warranted.

Because the Veteran had not established service connection 
for any disability, there is no basis for considering whether 
a service connected disability contributed to cause his 
death.  See 38 C.F.R. § 3.312 (c).  

In light of the foregoing, the preponderance of the evidence 
is against the appellant's claim.  Accordingly, the 
reasonable doubt doctrine does not apply; the claim must be 
denied.

DIC under 38 U.S.C.A. § 1318:

Benefits may be paid to a deceased Veteran's surviving spouse 
or children in the same manner as if death was service- 
connected when the death was not caused by the Veteran's own 
willful misconduct, and at the time of death the Veteran was 
in receipt of, or entitled to receive, compensation for 
service-connected disability that was continuously rated 
totally disabling by a schedular or unemployability rating 
for a period of 10 or more years immediately preceding death, 
or was continuously rated totally disabling by a schedular or 
unemployability rating from the date of the Veteran's 
discharge or release from active duty for a period of not 
less than 5 years immediately preceding death, or was rated 
as totally disabling for a continuous period of not less than 
one year immediately preceding death if the Veteran was a 
former prisoner of war and died after September 30, 1999.  
38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.

The threshold legal requirement for establishing entitlement 
to this benefit is that at the time he died the Veteran must 
have been receiving (or entitled to receive) compensation (at 
a total rate) for service-connected disability.  At the time 
of his death the Veteran was not receiving (or entitled to 
receive) any compensation for service connected disability.  
Thus, a threshold legal criteria for benefits under 
38 U.S.C.A. § 1318 is not met, and this claim must be denied 
as lacking legal merit.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).


ORDER

Service connection for the cause of the Veteran's death is 
denied.

Entitlement to DIC under 38 U.S.C.A. § 1318 is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


